Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 08/16/2021 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in an ultrasonic welding system, the prior art does not teach or make obvious the concept of the one or more controllers operatively being configured to: cause the actuator assembly to rotate the horn so that the first part-interfacing surface applies the ultrasonic energy to a first part along an entire length of the first part-interface surface while a first ultrasonic energy is applied through the horn via the first transducer to cause the first part-interfacing surface to vibrate back and forth along its length as the first ultrasonic energy is applied by the first transducer to the horn in the manner claimed by the applicant.
Regarding claim 13, in a method of using an ultrasonic transducer to cause a horn to vibrate, the prior art does not teach or make obvious the concept of causing the horn to rotate concurrently with the applying the ultrasonic energy along an entire length of the first part-interfacing surface and of the second part-interfacing surface to cause the first part-interfacing surface to vibrate back and forth along its length as the first ultrasonic energy is applied by the first transducer to the horn in the manner claimed by the applicant.
Regarding claim 21, in an ultrasonic welding system, the prior art does not teach or make obvious the concept of wherein the horn has a height corresponding to an integer multiple of one wavelength, A, of the applied ultrasonic energy, and includes at least two nodes and at least two anti-nodes, wherein the at least two nodes are areas or regions of the horn of minimal amplitude of the ultrasonic energy and maximal mechanical strain of the horn, and wherein the at least two anti-nodes are areas or regions of the horn of maximal amplitude and minimal mechanical strain, wherein a first of the at least two nodes is arranged at about 2/4 from the first part-interfacing surface, and a second of the at least two nodes is arranged at about A/4 from the second surface, and wherein a first of the at least two anti-nodes is proximate the first part- interfacing surface, and a second of the at least two anti-nodes is proximate the second surface; one or more controllers operatively coupled to the ultrasonic transducer assembly and to the actuator assembly, the one or more controllers operatively being configured to: cause the first transducer to impart the ultrasonic energy directly or indirectly via one or more boosters into the horn to cause the first part-interfacing surface to vibrate back and forth along the length in a direction transverse to the height in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745